ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW FOR NONPAYMENT OF ANNUAL ATTORNEY REGISTRATION FEE

As a general rule, each attorney who is a member of the bar of this Court on August 1 of each year is required pay a registration fee on or before October 1 of such year. Respondent tendered a check dated March 31, 2008, in belated payment of the fee due on October 1, 2007, plus a delin*983quent fee. That check was returned for insufficient funds. The Clerk of this Court sent letters dated April 17, 2008, and May 16, 2008, requesting payment of the fees. Respondent has not responded.
Being duly advised, the Court ORDERS that Respondent be suspended from the practice of law effective immediately pursuant to Admission and Discipline Rule 2(h). Respondent may be subject to sanction for contempt of this Court in the event Respondent engages in the practice of law in this State during this suspension. Respondent may submit to the Clerk a written application for reinstatement on fulfillment of the requirements of Admission and Discipline Rule 2(h), including payment of all applicable fees.
The Clerk of this Court is directed to give notice of this order to Respondent by certified mail, return receipt requested, at the address reflected in the Roll of Attorneys. The Clerk of this Court is further directed to give notice of this order to the Disciplinary Commission, to the Board of Law Examiners, to the Supreme Court Administrator, to State Court Administration, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).